DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 4-18 of U.S. Patent No. 10,704,563. Although the claims at issue are not identical, they are not patentably distinct from each other because contain the same limitations across dependent claims.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 8-9, 11, 13-14, and 16-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kent et al. (U.S. Patent 3,094,270), hereinafter “Kent”.
Regarding claim 1, Kent discloses a compressor (shown in figure 9) comprising: a casing (column 4, lines 19-22) having a main portion and an outer skirt collectively defining an annular plenum (215); an outlet guide vane (11a, column 2, lines 18-21) coupled to the main portion (shown in figure 3); an actuator (214) mounted outside the outer skirt (shown in figure 9); and a linkage (31 and 23) coupled to the actuator (shown as 35 in figure 1 and 214 in figure 9) and the outlet guide vane through the annular plenum (shown in figure 9).  Examiner notes that figure 9 is an embodiment just without the by-pass duct (32) and that everything else is the same as figure 1, therefore, the reference numbers of figure 1 are being used in the rejection to exemplify the components. 

Regarding claim 8, Kent discloses the compressor of claim 1, wherein the actuator (214 in figure 9 or 35 in figure 1) is a hydraulic linear actuator (column 2, lines 47-49) or an electrical linear actuator.
Regarding claim 9, Kent discloses the compressor of claim 1, wherein the outer skirt (skirt of compressor casing) diverges radially outward from the main portion (shown in figure 5).


Regarding claim 13, Kent discloses the compressor of claim 11, further including: a plurality of trunnions (31, shown in figure 5) coupled to respective ones of the plurality of the vanes (11), the plurality of the trunnions extending radially outward through the casing (shown in figure 5 that 31 extends outward of the casing); a plurality of actuator arms (34) coupled to a distal end of respective ones of the plurality of the trunnions (shown in figure 5); a unison ring (33) coupled to respective ones of the plurality of the actuator arms; and an actuator (35) coupled to the unison ring (shown in figure 5). Examiner notes that Kent teaches a plurality of actuator arms and trunnions. 
Regarding claim 14, Kent discloses a compressor comprising: an outer skirt of a casing of the compressor; an outlet guide vane (11a); an extended trunnion (31) coupled to the outlet guide vane, the extended trunnion extending at least partially through the outer skirt; an actuator arm coupled to a distal end of the extended trunnion; a unison ring coupled to the actuator arm; and an actuator coupled to the unison ring, at least one of the actuator, the unison ring, or the actuator arm disposed outside of the outer skirt. Refer to the rejection of claim 13 for further details since the limitations are similar.
Regarding claim 16, Kent discloses the compressor of claim 14, wherein the casing includes a main portion and the outer skirt, the main portion upstream of the  Refer to the rejection of claim 9 for further details since the limitations are similar.
Regarding claim 17, Kent discloses a gas turbine engine comprising: a compressor including: a casing having a main portion and an outer skirt collectively defining an annular plenum; an outlet guide vane coupled to the main portion; an actuator mounted outside the outer skirt; and a linkage coupled to the actuator and the outlet guide vane through the annular plenum; a combustor (112) disposed downstream of the compressor; a turbine (113 and 114) disposed downstream of the combustor; and a shaft interconnecting the turbine and the compressor. Refer to the rejection of claim 1 for further details since the limitations are similar.
Regarding claim 18, Kent discloses the gas turbine engine of claim 17, wherein the turbine is a first turbine (113) and further including a second turbine (114) disposed downstream of the first turbine.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 10 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kent.
Regarding claim 10, Kent discloses the same invention substantially as claimed such as the compressor of claim 1, further including: an upstream portion (region of 110 in figure 5) configured for axial fluid flow; and a downstream portion (region of 111) configured for centrifugal or mixed axial-centrifugal fluid flow (column 3, lines 22-25), the downstream portion including the outer skirt, but is silent to disclose an impeller with air-foiled shaped blades. However, the examiner takes Official Notice that it is well known in the art to modify Kent by incorporating an impeller with air-foiled shaped blades for the purpose of picking up and accelerating the air of a gas turbine engine outwardly.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of when the invention was made to modify Kent by incorporating an impeller for the purpose of picking up and accelerating the air of a gas turbine engine outwardly. Examiner notes that it is well known in the art for gas turbine engines to contain impellers. 
Regarding claim 15, Kent discloses the compressor of claim 14, further including an upstream portion configured for axial fluid flow and a downstream portion configured for centrifugal or mixed axial-centrifugal fluid flow, the downstream portion including the outer skirt and an impeller, the impeller including an annular array of airfoil-shaped impeller blades extending outward from an inner flowpath surface of the impeller. Refer to the rejection of claim 10 for further details since the limitations are similar. 

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kent in view of Ress (U.S. Publication 2012/0163960), hereinafter “Ress”.
Regarding claim 12, Kent discloses the same invention substantially as claimed except for variable stator vanes.  However, Ress teaches the use of variable stator vanes (42, paragraph 15) for the purpose of varying the incidence angle of the air flow entering the fan stage in order to reduce or prevent leakage between each left and right sides of airfoil portions (paragraph 19).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Kent by incorporating variable inlet guide vanes as taught by Ress for the purpose of varying the incidence angle of the air flow entering the fan stage in order to reduce or prevent leakage between each left and right sides of airfoil portions.
Allowable Subject Matter
Claims 2-7 and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  There is no prior art that teaches all the limitations of claims 2, 7, 19 and 20 but more specifically, a compressor that has an annular plenum with an outlet guide vane, in which an actuator is mounted outside the skirt and a linkage system is within the plenum, and further in which a bellcrank is mounted to the outer skirt, a first arm of the bellcrank being mounted outside the outer skirt to the actuator, and a second arm that is mounted to a unison ring inside the plenum. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED O HASAN whose telephone number is (571)272-0990.  The examiner can normally be reached on Monday-Friday; 11AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571) 272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SYED O HASAN/Primary Examiner, Art Unit 3747                                                                                                                                                                                                        9/29/2021